Citation Nr: 0302986	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation, including 
whether the reduction in the veteran's disability evaluation 
for residuals of a fracture of the right radius and ulna, 
from 20 percent disabling to 10 percent disabling, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to July 1954 
and from January 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) which reduced the veteran's evaluation for his 
right elbow disability from 20 percent to 10 percent 
disabling, and continued the 10 percent disability 
evaluation.

In an August 1999 rating decision, the RO proposed to reduce 
the veteran's evaluation for his right elbow disorder from 20 
percent disabling to 10 percent disabling.  After following 
proper due process procedures, the RO implemented that 
proposal in a November 1999 rating decision.  In June 2000, 
the veteran filed a claim for an increased disability 
evaluation, which the Board construes as including a notice 
of disagreement with the RO's reduction of his disability 
evaluation.  As such, the Board finds that included as a part 
of the issue of entitlement to an increased rating for 
residuals of a fracture of the right radius and ulna, rated 
as 20 percent disabling from March 1986, is the question of 
whether a reduction in the disability rating for residuals of 
a fracture of the right radius and ulna from 20 percent 
disabling to 10 percent disabling, effective February 2000, 
was proper.  The legal analysis to be used in addressing 
these two aspects of the appeal is different to some extent, 
and the following decision will discuss the two matters 
separately.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In a June 1986 rating decision, the RO increased the 
disability rating for the veteran's residuals of a fracture 
of the right radius and ulna from 10 percent disabling to 20 
percent disabling, effective from March 17, 1986.

3.  In a November 1999 rating decision, the RO reduced the 
disability evaluation for the veteran's residuals of a 
fracture of the right radius and ulna from 20 percent 
disabling to 10 percent disabling, effective from February 1, 
2000.

4.  The evidence of record does not reflect an improvement in 
the veteran's residuals of a fracture of the right radius and 
ulna, as the veteran continues to experience exacerbations of 
pain and swelling, with limitation of motion.

5.  The veteran's residuals of a fracture of the right radius 
and ulna are characterized as limiting supination and 
pronation, but are not productive of loss of motion beyond 
the middle of the arc upon pronation.


CONCLUSIONS OF LAW

1.  The requirements for a reduction in the evaluation of 
residuals of a fracture of the right radius and ulna, from 20 
percent disabling to 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.105, 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 
5010, 5213 (2002).
2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a fracture of the right radius and 
ulna have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5010, 5213 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation assigned for his residuals of a fracture of the 
right radius and ulna, does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his 20 percent disability evaluation should be 
restored or increased because he experiences worsening pain 
and loss of motion.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant granting a restored or increased disability 
evaluation for his right elbow disorder, as well as provided 
a detailed explanation of why a restored or an  increased 
disability evaluation was not granted.  In addition, the 
rating decisions and statement of the case included the 
criteria for granting a restored or an increased rating, as 
well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified the 
veteran as to what kind of information was needed from him, 
and what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded a VA examination and a 
hearing before the undersigned Board Member in connection 
with his request for an increased disability evaluation for 
his right elbow disorder.  The veteran and his representative 
have not informed the Board of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92.

Historically, the veteran was awarded service connection in a 
July 1959 rating decision for residuals of a fracture of the 
right radius and ulna and assigned a 10 percent disability 
evaluation on the basis that the veteran's fracture caused 
small spurs in the radius and ulna and at the proximal end of 
the radius.

In June 1986, the RO increased the veteran's disability 
evaluation to 20 percent disabling on the basis that VA 
examination revealed post-traumatic degenerative changes of 
the elbow with flexion limited to 135 degrees, supination 
limited to 45 to 100 degrees, and pronation limited to 60 
degrees.  At the VA examination, the veteran complained of 
pain, weakness, and decreased range of motion. 

In October 1998, the RO received the veteran's claim for an 
increased rating for his fracture of the right radius and 
ulna.  The veteran was afforded a VA examination in March 
1999.  During this examination, the examiner noted the 
veteran's history of a right elbow fracture while in service, 
for which he was placed in a cast, hospitalized, and received 
physical therapy.  The examiner also noted that the veteran 
reported developing pain in his elbow, which is worsened by 
changes in the weather, leaning against his elbow, or 
repetitive motion.  The veteran also reported that he used 
Tylenol for pain, with relief, and heat or a liniment for 
swelling and redness.  The examiner also related that the 
veteran claimed to be ambidextrous, but primarily used his 
left hand.  Upon physical examination, the veteran was found 
to be without scars, deformity, redness, or swelling.  There 
was tenderness on palpation over the head of the radius.  
Supination of the right forearm was to 90 degrees and 
pronation was to 80 degrees, and the veteran had flexion to 
145 degrees and extension to zero (0) degrees.  The veteran 
could dorsiflex and palmar flex the hand at the wrist.  Grip 
strength was normal and there was no evidence of muscle 
atrophy of his upper extremities.  X-rays revealed 
degenerative changes at the radial carpal and ulnocarpal 
areas, with a deformity of the ulnar styloid process and 
degenerative changes of the elbow.  The diagnoses were 
traumatic arthritis of the right elbow, without functional 
disability and traumatic arthritis of the ulnar styloid 
process without functional disability.

In addition, the RO obtained VA medical records dated April 
1993 through March 1999.  A July 1996 record shows that the 
veteran complained of right elbow pain and restricted 
movement and pain in his hands.  The veteran also complained 
of "carpal tunnel symptoms" of the right arm in November 
1997.  An undated record shows that the veteran reported 
decreased strength and range of motion in his right elbow, 
relieved by Motrin, and that physical examination showed 
flexion to 130 degrees, extension to zero (0) degrees, 
pronation to 80 degrees, and supination to 15 degrees.  His 
elbow was stable, and there was no tenderness to palpation.  
X-rays showed degenerative joint disease of the right elbow 
due to an old, healed radial head fracture, with osteophytes 
and decreased joint height.

Based on the VA medical records and the VA examination, the 
RO reduced the veteran's rating for residuals of a fracture 
of the right radius and ulna from 20 percent disabling to 10 
percent disabling.  In compliance with the procedural 
requirements of 38 C.F.R. § 3.105(e), the RO, in an August 
1999 rating decision and letter, informed the veteran of the 
RO's proposal to reduce his disability evaluation.  The 
veteran did not respond, and the RO, in a November 1999 
rating decision and letter, informed the veteran that his 
disability evaluation would be reduced to 10 percent 
disabling and that it would be effective February 2000.

In June 2000, the veteran submitted a statement requesting an 
increase in his disability evaluation, along with two private 
medical records.  The veteran submitted a letter from R. J. 
Hartlage, M.D., dated February 1986, which stated that the 
veteran had post-traumatic arthritis of his right elbow, with 
significantly limited range of motion upon supination and 
pronation, which limited his use of his right arm.  He also 
submitted a letter from R. L. Anderson, Jr., M.D., dated 
October 1987, which stated that the veteran had marked 
osteoarthritis of the right elbow joint.

Following the veteran's submissions, the RO obtained 
additional VA medical records.  July 2000 treatment notes 
indicate that the veteran complained of joint pain and that 
he had been diagnosed with arthritis.  In August 2000, the RO 
again issued a rating decision, denying the veteran's claim 
for a disability evaluation in excess of 10 percent.  The 
veteran filed a notice of disagreement in February 2001.

Prior to issuing the statement of the case, the RO again 
obtained additional VA medical records.  December 2000 VA 
medical records indicate that the veteran complained of right 
shoulder pain with radiation to his elbow and wrist.  A 
history of a fracture of the right arm and limitation of 
pronation and supination was noted.  In addition, limitation 
of motion upon repeated flexion and extension was noted.  The 
diagnosis was chronic elbow pain and limitation of supination 
and pronation related to the veteran's in-service fracture.

February 2001 VA treatment notes indicate that the veteran 
had chronic shoulder pain and right elbow pain for which he 
was prescribed Motrin and Tylenol 3.  Physical examination 
was negative for swelling or erythema around his right elbow.  
A March 2001 treatment note indicates that the veteran 
reported that the Motrin reduced his elbow pain by 50 
percent.  Physical examination was negative for edema, 
erythema, or increased calor.  The right elbow had full range 
of motion with tenderness overlying the lateral epicondyle.  
The assessment was lateral epicondylitis, improving.

The statement of the case was issued in April 2002, and the 
veteran perfected his appeal in May 2002.  In November 2002, 
the veteran was afforded a hearing before the undersigned 
Board Member, at which time he submitted additional VA 
medical records.  According to the transcript, the veteran 
testified that he has osteoarthritis of the elbow, and that 
he experiences pain with changes in the weather and upon use 
of his arm.  He also testified that his medication helped 
with the pain.  The veteran also stated that he had missed 
some time from work due to his elbow over the years.

The additional VA medical records indicate that an April 2000 
treatment record shows that the veteran complained of right 
elbow and wrist pain.  He denied locking, but reported a loss 
of range of motion at the elbow.  Physical examination was 
negative for edema or erythema.  Range of motion showed full 
flexion, minus 5 degrees of extension, zero (0) degrees 
supination, and full pronation.  There was marked crepitus at 
the ulna/carpal juncture, with moderate point tenderness.  
The assessment was moderately severe degenerative arthritis 
of the elbow and wrist, with loss of motion at the elbow.  A 
radiology report shows that the veteran had a mild deformity 
of the radial head, likely post-traumatic, and a narrowing of 
the elbow joint.  A marked olecranon spur was noted, but 
there was no evidence of fracture, dislocation, or joint 
space effusion.

A February 2001 treatment note indicates that the veteran 
complained of chronic right elbow pain, but that physical 
examination was negative for swelling or erythema.  A 
February 2001 radiology report showed advanced 
traumatic/degenerative changes of the right elbow, including 
an olecranon spur and hypertrophic changes of the joint 
margin.  There were no displaced bony injuries or effusion 
noted.  

An August 2001 treatment note indicates that the veteran 
complained of chronic right elbow pain.  Examination showed 
that the veteran's elbow was swollen and painful.

A September 2001 treatment note indicates that the veteran 
had a symptomatic olecranon bursa, with pain to the right 
elbow with extremes of activity.  Physical examination showed 
that the veteran had a 20 degree limitation of motion of the 
right forearm upon supination, with otherwise full range of 
motion of the elbow without inflammation.  There was effusion 
to olecranon bursa on the right elbow, without pain or 
erythema.  The impression was degenerative joint disease of 
the right elbow and olecranon bursitis.  A September 2001 
radiology report indicates that the veteran's elbow had 
marked degenerative changes, including multiple osteophyte 
formations, joint space narrowing, and an olecranon spur.  
There was also soft tissue thickening posterior to the 
olecranon spur, most likely representing bursitis.  No 
fracture or dislocation was noted.

I.  Rating reduction

As a preliminary matter, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
38 C.F.R. § 3.105(e) and (h), regarding notice and 
opportunity for a predetermination hearing.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such a change are based upon thorough 
examinations.  See Brown at 420-421.  Additionally, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under the ordinary conditions of life and work.  See Id.  See 
also 38 C.F.R. §§ 4.2, 4.10.   Moreover, a claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence supports a finding of 
improvement in the disability picture.  See Brown, citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Board 
emphasizes that a rating reduction case focuses on the 
propriety of a rating reduction, and is not the same as an 
increased rating issue.  See Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

In the appealed rating decisions, the RO indicated that the 
veteran's right elbow disability had been most recently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5213.  Under Diagnostic Code 5010, traumatic arthritis, 
substantiated by x-ray findings, is to be evaluated under 
Diagnostic Code 5003 for degenerative arthritis, which in 
turn provides that such disability will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the radius and ulna is evaluated 
under Diagnostic Code 5213.  Under Diagnostic Code 5213, a 10 
percent disability evaluation is assigned where there is 
limitation of supination to 30 degrees or more.  For the next 
higher 20 percent disability evaluation, pronation must be 
lost beyond the last quarter of arc, the hand not approaching 
full pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the November 1999 rating 
reduction did not reflect an actual improvement in the 
veteran's right elbow disorder, such that a rating reduction 
from a 20 percent disability evaluation to a 10 percent 
disability evaluation was warranted.  The Board acknowledges 
the aforementioned March 1999 VA examination was full and 
complete, in that it contained a review of the veteran's 
medical history, as well as current findings.  However, the 
evidence present at the time of the November 1999 rating 
reduction created a question as to whether the veteran 
currently met the criteria for a 10 percent disability 
evaluation.

Specifically, the Board notes that the veteran's VA medical 
records note complaints of chronic pain, which worsened with 
repetitive motion, tenderness to palpation, and swelling.  
The VA medical records also noted decreased strength and 
limitation of supination and pronation.  In addition, other 
VA medical records indicate that the veteran had a mild 
deformity of the radial head and narrowing of the elbow 
joint, as well as olecranon bursitis.  While the March 1999 
VA examiner stated that the veteran did not have limitation 
of motion upon pronation, there is sufficient medical 
evidence of record demonstrating that the veteran continues 
to meet the criteria for a 20 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5213.

The Board is simply not convinced that the March 1999 VA 
examination and the other evidence disclose an actual change 
in the disability such that a rating reduction was warranted.  
Looking at the history of the veteran's right elbow 
disability from the time the 20 percent disability rating was 
assigned, effective March 1986, the Board finds that the 
veteran's symptomatology remains virtually unchanged.  As 
such, the Board concludes that the preponderance of the 
evidence is against a finding of actual improvement in the 
veteran's right elbow disability.  Therefore, a restoration 
of the 20 percent disability evaluation is warranted.

II.  Increased rating

Having found that the reduction in the 20 percent rating was 
not warranted, the Board is left with the question of whether 
an evaluation in excess of 20 percent is warranted for the 
veteran's service-connected residuals of a fracture of the 
right radius and ulna.
Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.1 (2002).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45 (2002); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As discussed earlier, the veteran's residuals of a fracture 
of the right radius and ulna are currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, which states that traumatic arthritis, 
substantiated by x-ray findings, is to be evaluated under 
Diagnostic Code 5003 for degenerative arthritis, which in 
turn provides that such disability will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  In this 
case, the veteran is rated according to Diagnostic Code 5213.  
Under that Code, a 20 percent disability evaluation is 
warranted for limitation of pronation with motion lost beyond 
the last quarter of arc; the hand does not approach full 
pronation.    For the next higher 30 percent disability 
evaluation, there must be loss of supination or pronation due 
to a bone fusion, with the hand fixed in supination or 
hyperpronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran underwent a bone fusion, resulting in a loss of 
motion such that the veteran's hand was fixed in supination 
or hyperpronation.  While the Board acknowledges that the 
veteran experiences pain and limitation of motion, the Board 
notes that the veteran had supination between 15 and 80 
degrees and full or nearly full pronation, and that these 
symptoms are contemplated by the veteran's 20 percent 
disability evaluation.  Moreover, the veteran's elbow was 
stable and there was no evidence of effusion or erythema.  
There was also no evidence of fracture, dislocation, or joint 
space effusion.  As such, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
20 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5205, 
5209, 5210, 5211, and 5212.  With regard to the criteria for 
ankylosis under Diagnostic Code 5205, there is no evidence  
that the veteran has a complete bony fixation or ankylosis of 
the elbow.  Ankylosis is the "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  

Furthermore, under Diagnostic Code 5209, there is no evidence 
of impairment of the flail joint of the elbow.  In addition, 
the Board does not believe that an evaluation in excess of 20 
percent is warranted under Diagnostic Code 5210, as the 
veteran's right elbow disorder is not productive of nonunion 
of the radius and ulna.  With regard to the criteria for a 30 
percent disability evaluation under Diagnostic Codes 5211 and 
5212, there is no evidence that the veteran had impairment of 
the ulna or radius with nonunion and false movement, loss of 
bone substance of one inch, and marked deformity.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for residuals 
of a fracture of the right radius and ulna, the Board has 
also considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's residuals are symptomatic, and he reports 
experiencing pain upon repetitive use, but he retained 
significant function.  There is also no objective evidence of 
decreased grip strength or instability.  Further, the current 
20 percent disability evaluation contemplates the veteran's 
complaints of pain on motion.  Therefore, there is no 
objective indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 20 percent 
disability rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his residuals of a 
fracture of the right radius and ulna, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the veteran 
testified that he had missed time at work due to his elbow, 
but points out that the veteran was not specific as to the 
amount of time, and referred to the loss of time as being 
sporadic during the course of his entire working history.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant 
to38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for residuals of a fracture of the right 
radius and ulna, on either a schedular or an extra-schedular 
basis.


ORDER

Restoration of a 20 percent disability evaluation for 
residuals of a fracture of the right radius and ulna is 
granted.

An evaluation in excess of 20 percent for residuals of a 
fracture of the right radius and ulna, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

